Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

Election/Restrictions
2.	Claim 3 is allowable. The restriction requirement among species, as set forth in the Office action mailed on 05/18/21 (see paras. 8 and 15), has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/18/21 is partially withdrawn.  However, claims 1, 2 and 19, directed to a non-elected invention remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
3.	In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
4.	Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
s 1, 2, and 19 directed to an Invention non-elected without traverse.  Accordingly, claims 1, 2, and 19 have been cancelled.

Claim Interpretation
6.	FOM is defined at [00260], which provides a formula by which one can determine a given fuel salt’s FOM. Activation dopants are defined at [00279-85].

Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: Molten chloride fuel salts including UCl3 and either NaCl or KCl were known at the time of the invention (see e.g., Thoma, Scott, and Hardter cited on attached PTO-892), and it has been suggested to provide fuel additives to discourage weapons use (Lloyd, column 11, lines 44-47), burnable poisons for reactivity control in molten salt fuels (Bauman p. 5), and actinide-lanthanide molten salt fuels (Massie [0057]). These references do not reasonably teach the recited steps of “creating a protected fuel salt including an initial mass of chloride salts of activation dopants, wherein the protected fuel salt has an FOM of greater than 1.0, fissioning the protected fuel salt in a nuclear reactor to obtain a fissioned fuel salt having an FOM of less than 1.0,” nor do they reasonable suggest choosing an initial mass of activation dopant based on a desired FOM decay rate. 
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M DAVIS/Primary Examiner, Art Unit 3646